Scott, Judge,
delivered the opinion of the court.
This was an action against the defendant in error, under the thirty-fifth section of the ninth article of the act concerning crimes and punishments, to recover damages for property of the plaintiff, alleged to have been stolen by slaves belonging to the defendant.
1. The main question in the case is, whether, if the slaves of several persons unite in the commission of a larceny, the owner of one of the slaves will be liable for all the damages resulting from the wrong. Every larceny includes a trespass.' In trespass, all are principals, and each trespasser is liable for the entire damages which may flow from the commission of the injury, although many may be concerned in it. There is no contribution among wrong doers. If the slaves themselves could be sued for the wrong done, this principle, no doubt, would be applicable. Can it make any difference that the action is given against their masters ? In case the slaves of several persons unite in the commission of a larceny, if the person injured by the offence was driven to his separate action against each master for the share of property taken by his slave, the difficulty in ascertaining, in such cases, the portion taken by each slave, would make the remedy almost nugatory. As the statute has rendered the master liable for the damages resulting from the larceny of his slave, there can be no hardship, in an action against him, in attaching to the act of the slave the legal consequences which flow from it. If three slaves belonging to different masters unite in a theft of property of the value of one hundred dollars, each one of the slaves, in the judgment of the law, has stolen one hundred dollars’ worth of property, and not property worth one-third of that sum, or only such portion of it as he has actually taken and carried away.
2. It can scarcely be necessary to state that such portions of the deposition as merely related to what the witness heard from others were inadmissible. The declarations of the slaves, show*253ing where the stolon property might be found, were evidence, in connection with proof that the property was found at the places mentioned by them. It is not necessary that the declarations of the slaves and the fact that the property was found at the place where it was stated to be, should be proved by the same witness. One witness may testify as to the declarations, and another may prove that the property was found where it was alleged to be. Under this view, there would be no impropriety in admitting the testimony of the witness, Young, if it was shown by another witness that the property was found at the place mentioned by the slaves to him.
The fact that the declarations of the slaves were reduced to writing, is no reason for refusing proof of them, in the absence of such written declarations. It appears that the writing down of the declarations was an extra-judicial act, and altogether voluntary.
We cannot say that the court erred in refusing the plaintiff’s first instruction. The fact that the goods stolen were found in the possession of the slaves of the defendant, was a circumstance tending, to prove that they were taken by them, the weight of which was a matter proper for the determination of the jury under all the circumstances.
There were ivords in the instruction given by the court which were scarcely warranted by law. The imputation of theft, arising from the possession of stolen goods, could only arise as to the goods actually in the possession of the thief. If a part of the goods were proved to have been stolen by the slaves, the jury rvould determine, from the circumstances, whether all the goods lost were not taken at the same time.
Judge Ryland concurring,
the judgment will be reversed, and the cause remanded.